LEMMON, J.,
concurs and assigns reasons. It is doubtful that the burden of proof, the binding nature of the ruling, and the other provisions of La.C.Cr.P. Art. 703 apply to a pretrial hearing on the admissibility of chemical tests for alcohol. (The trial judge has discretion to conduct such a hearing when good cause is shown.) Moreover, the trial court was wrong in denying defendant the right to cross-examine the trooper who conducted the test. Nevertheless, the hearing that was conducted established the validity of the test.